April 24, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 PRESTON RESERVE, L.L.C., ARTHUR A. LANCASTER, JR., LACY C. HOWE &
                   ROBERT S. PEEK, JR., Appellants

NO. 14-11-00045-CV                       V.

                             COMPASS BANK, Appellee
                               ____________________
      This cause, an appeal from the judgment in favor of appellee, COMPASS BANK,
signed December 9, 2010, was heard on the transcript of the record. We have inspected
the record and find error in the judgment. We therefore order the deficiency judgment of
the court below REVERSED and RENDER a take nothing judgment against
COMPASS BANK.

      We order appellee, COMPASS BANK, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.